Exhibit 10.1

     
(COALSALES LOGO) [c26576c2657601.gif]
  701 Market Street
St. Louis, Missouri 63101-1826
314,342,7600

March 28, 2008
Michael V. Altrudo, President
Patriot Coal Sales LLC
12312 Olive Boulevard
Suite 400
St. Louis, MO 63141
     RE:     NOTICE OF COALSALES II TO EXERCISE RIGHT TO REDIRECT TONNAGE.
Dear Mr. Altrudo:
Reference is made to that certain Coal Supply Agreement between COALSALES II,
LLC (“COALSALES II”) and Patriot Coal Sales LLC (“Patriot”), made and entered
into as of October 22, 2007 (the “CSA”), and to the First Amendment to the CSA
made and entered into as of March 28, 2008 (the “First Amendment to CSA”).
Capitalized terms used but not defined in this letter will have the meanings
given to them in the CSA, as amended by the First Amendment to CSA.
In accordance with Section 1.2 of the First Amendment to CSA, COALSALES II
hereby provides this written notice to Patriot of its election to exercise its
right to redirect tonnage during the remainder of calendar year 2008. This
notice to redirect tonnage shall apply to a total of Three Hundred Sixty
Thousand (360,000) tons of the maximum total of Four Hundred Eighty Thousand
(480,000) tons available during the remainder of calendar year 2008 under
Section 1.1 of the First Amendment to CSA. COALSALES II reserves the right to
exercise, at a later date(s), the remainder of the 2008 Redirected Tonnage and
all or any potion of the 2009 Redirected Tonnage.
By its execution of this letter in the space provided below, Patriot hereby
consents to the redirection of Three Hundred Sixty Thousand (360,000) tons of
coal pursuant to this notice from COALSALES II.
COALSALES II and Patriot mutually agree that the per ton selling price of the
Three Hundred Sixty Thousand (360,000) tons of Redirected Tonnage shall be
determined pursuant to Sections 1.4 and 1.5 of the First Amendment to CSA, and
that the Margin Factor provided for in Section 1.5 of the First Amendment to CSA
for such Three Hundred Sixty Thousand (360,000) tons of 2008 Redirected Tonnage
shall be Zero Dollars and Seventy-Five Cents ($0.75).
Pursuant to Section 1.1 of the First Amendment to CSA, the Redirected tonnage
shall be sold by Patriot to COALTRADE, LLC, an affiliate of COLSALES II, LLC.

 



--------------------------------------------------------------------------------



 



Please indicate your acknowledgement of this notice and agreement with the
foregoing terms and conditions by signing below and returning a fully-executed
copy of this letter to me.

                  COALSALES II, LLC    
 
           
 
  By:
Name:   /s/ Bryan A. Galli
 
Bryan A. Galli    
 
  Title:   President    

Agreed and accepted this 28 day of March, 2007
Patriot Coal Sales LLC

         
By:
Name:
  /s/ Michael V. Altrudo
 
Michael V. Altrudo    
Title:
  President    

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
TO
COAL SUPPLY AGREEMENT
          This First Amendment to Coal Supply Agreement (this “First Amendment”)
is made and entered into as of March 28, 2008 (the “First Amendment Effective
Date”) by and between COALSALES II, LLC, a Delaware limited liability company
(hereinafter “COALSALES II”), and Patriot Coal Sales LLC, a Delaware limited
liability company (“Patriot”).
RECITALS:

A.   COALSALES II and Patriot are parties to a Coal Supply Agreement made and
entered into as of October 22, 2007 (the “Agreement”), whereunder COALSALES II
purchases coal from Patriot for resale to COALSALES II’s customer (such
customer, the “End Customer”; and such contract for the sale of coal from
COALSALES II to the End Customer, the “End Customer Contract”).   B.   Patriot
operates one or more coal mines designated as approved sources as set forth in
the terms and conditions in Exhibit A attached to the Agreement (such terms and
conditions, the “Exhibit A Terms”);   C.   COALSALES II and Patriot now desire
to amend the Agreement by among other things (i) for the remainder of calendar
year 2008 only, granting COALSALES II the right to redirect up to a maximum
total of Four Hundred and Eighty Thousand (480,000) tons of coal for the third
and fourth quarters of 2008 that are to be purchased by COALSALES II and sold by
Patriot under the Agreement (the “2008 Redirected Tonnage”) from the approved
Rail and Barge Shipping Origins under the Agreement to the Kopperston Loadout,
Virginia District, Norfolk Southern Railroad (NS) or, if unavailable, any other
NS unit train loadout in the Virginia District or any NS unit train loadout in
the Kenova/Thacker District (“Delivery Point”); (ii) for calendar year 2009
only, granting COALSALES II the right to redirect up to a maximum total of Three
Hundred Thousand (300,000) tons of coal that are to be purchased by COALSALES II
and sold by Patriot under the Agreement (the “2009 Redirected Tonnage”) from the
approved Rail and Barge Shipping Origins under the Agreement to the Delivery
Point), and (iii) setting forth the terms and conditions under which said
Redirected Tonnage is purchased and sold, (the 2008 Redirected Tonnage and the
2009 Redirected Tonnage is collectively referred to herein as the “Redirected
Tonnage”)

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, COALSALES II and Patriot agree as follows:

1.   GRANT OF RIGHT TO ELECT TO REDIRECT TONNAGE

  1.1   Right to Redirect Tonnage. From and after the First Amendment Effective
Date, COALSALES II shall have the right, during the third and fourth quarters of
2008 only to redirect up to a maximum total of Four Hundred Eighty Thousand
(480,000) tons of coal that are to be purchased by COALSALES II and sold by
Patriot under the Agreement during the third and fourth quarters of 2008 from
the approved Rail and Barge Shipping Origins under the Agreement to the Delivery
Point, and (ii) during calendar year 2009 only to redirect up to a maximum total
of Three Hundred Thousand (300,000) tons of coal that are to be purchased by
COALSALES II and sold by Patriot under the Agreement during calendar year 2009
from the approved Rail and Barge Shipping Origins under the Agreement to the
Delivery Point (the “Right to Redirect Tonnage”). All such Redirected Tonnage
shall be sold on a ratable basis, with scheduling to be mutually agreed to on a
monthly basis. COALSALES II, LLC directs Patriot, in satisfaction of its
obligations herein, to sell the Redirected Tonnage directly to its affiliate
COALTRADE, LLC.     1.2   Notice of Election to Redirect Tonnage. COALSALES II
shall provide Patriot with at least thirty (30) days advance written notice of
its exercise of its Right to Redirect Tonnage.     1.3   Relation of Redirected
Tonnage to Quantity Under the Agreement. All Redirected Tonnage shall continue
to be considered a portion of the Quantity of coal referred to in Section 4.4 of
the Agreement, Notwithstanding the foregoing, nor anything contained in the
Agreement to the contrary, and except to the extent specifically set forth to
the contrary herein, the terms and conditions under which such Redirected
Tonnage shall be sold shall not be those contained in the Exhibit A Terms of the
Agreement. Rather the terms and conditions under which the Redirected Tonnage
shall be sold shall be those contained in this First Amendment and those
contained in Attachment 1 to this First Amendment, which is attached hereto and
made a part hereof.     1.4   Selling Price from Patriot to COALSALES II of
Redirected Tonnage. The Patriot Selling Price at which COALSALES II will
purchase the Redirected Tonnage from Patriot shall be the same selling price
determined in accordance with Section 4.8(d)(i) and (ii) only (i.e.,
specifically excluding Section 4.8(d)(iii)), of the Agreement, adjusted for
calorific content pursuant to Quality Price Adjustments section of Attachment 1
hereof and, plus a transportation (belt) fee of One Dollar and Fifty Cents
($1.50) per ton, which shall be fixed for the term of this First Amendment.    
1.5   Margin Sharing. The per ton selling price shall also be farther adjusted
by adding an amount determined in accordance with Section 1.5(a) below to said
selling price. The adjustment under this Section 1.5, whether applicable to 2008

2



--------------------------------------------------------------------------------



 



      Redirected Tonnage or to 2009 Redirected Tonnage, is referred to herein as
the “Margin Factor”).

  (a)   For the initial Three Hundred Sixty Thousand (360,000) tons of 2008
Redirected Tonnage exercised by COALSALES II, the Margin Factor shall equal
Seventy-Five Cents ($0.75) per ton; and for all remaining 2008 Redirected
Tonnage exercised by COALSALES II and all 2009 Redirected Tonnage exercised by
COALSALES II, the Margin Factor shall be determined by COALSALES II and shall be
equal to Fifty Percent (50%) of the difference derived when the per ton OTC
forward market price of equivalent quality CSX delivered coal is subtracted from
the actual selling price (including all applicable price adjustments provided
for under Attachment 1 hereto) of the NS delivered Redirected Tonnage. Unless
agreed otherwise by the parties, the per ton OTC forward market price of
equivalent quality CSX delivered coal shall be that value set forth in the ICAP
broker price sheet (from the line which reads “CSX - BSK BTU 12,500 lbs.SO2
1.6”) as of the date set forth in COALSALES II’s Notice of Election to Redirect
Tonnage under Section 1.2 hereinabove, and for the time period of the sale of
the specific Redirected Tonnage.

  1.6   Quality Specifications of Redirected Tonnage. The Quality specifications
of the Redirected Tonnage shall be in accordance with the Specifications section
of Attachment 1 hereof.     1.7   Definitions. Except to the extent specifically
defined otherwise in this First Amendment (including in Attachment A hereto),
all terms defined in the Agreement (including the Exhibit A Terms) shall have
the same meanings under this First Amendment.     1.8   Conflicting Terms. With
respect to the sale and purchase of the Redirected Tonnage, in the event of a
conflict or inconsistency between a provision of the Agreement (including the
Exhibit A Terms thereto) and a provision of this First Amendment (including
Attachment 1 hereto), the provisions of the First Amendment (including
Attachment 1 hereto), will control. It is the intent of the parties that, except
as specifically set forth herein to the contrary with respect to the Redirected
Tonnage, the provisions of the Agreement (including the Exhibit A Terms) shall
continue in full force and effect with respect to all other coal to be sold and
purchased thereunder.

SIGNATURES ON FOLLOWING PAGE

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, COALSALES II and Patriot have executed this First
Amendment as of the First Amendment Effective Date.

                  COALSALES II, LLC    
 
           
 
  By:
Name:   /s/ Bryan A. Galli
 
Bryan A. Galli    
 
  Title:   President    
 
                PATRIOT COAL SALES LLC    
 
           
 
  By:
Name:   /s/ Michael V. Altrudo
 
Michael V. Altrudo    
 
  Title:   President    

4